Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2020, 5/29/2020, and 12/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael McCraw on 2/26/2020.
The application has been amended as follows: 

1.	(Currently Amended) A sensor wire retention device comprising:
	a bobbin tube, wherein the bobbin tube defines a hollow interior configured to receive a probe assembly inserted therein;
	one or more coil elements wrapped around at least a portion of the bobbin tube;

	a wire harness comprising one or more wires, wherein each of the one or more wires of the wire harness are positioned within the one or more wire notches of the one or more washers and configured to be communicably coupled with the probe assembly inserted in the bobbin tube; and
	a return shield element disposed around the one or more wires located within the one or more wire notches of the one or more washers, wherein the return shield element is configured to compress the one or more wires of the wire harness between the one or more washers and the return shield element so as to reduce strain experienced by the wires. 

3.	(Currently Amended) The sensor wire retention device according to Claim 2, wherein each of the two wire notches are defined by opposing sides of each of the one or more washers.

8.	(Currently Amended) The sensor wire retention device according to Claim [[1]]2, wherein the return shield element further comprises two, semi-cylindrical halves that each extend around a portion of the bobbin tube corresponding to the two wire notches.  

11.	(Currently Amended) A method of assembling a sensor wire retention device, the method comprising:
	providing a bobbin tube, wherein the bobbin tube defines a hollow interior configured to receive a probe assembly inserted therein;
	wrapping one or more coil elements around at least a portion of the bobbin tube;
	attaching one or more washers around the bobbin tube, wherein each of the one or more washers defines one or more wire notches;
	positioning one or more wires of a wire harness within the one or more wire notches of the one or more washers, wherein the one or more wires are configured to be communicably coupled with the probe assembly inserted in the bobbin tube; and
	providing a return shield element around the one or more wires located within the one or more wire notches of the one or more washers, wherein the return shield element is configured to 

18.	(Currently Amended) The method according to Claim 11, further comprising providing a housing configured to receive the sensor wire retention device therein.

19.	(Currently Amended) The method according to Claim [[10]]18, further comprising disposing a potting compound between the sensor wire retention device and the housing so as to reduce the relative motion between the sensor wire retention device and the housing.	

20.	(Currently Amended) A sensor assembly comprising:
	a sensor wire retention device comprising:
		a bobbin tube, wherein the bobbin tube defines a hollow interior;
		one or more coil elements wrapped around at least a portion of the bobbin tube;
		one or more washers attached around the bobbin tube, wherein each of the one or 	more washers defines one or more wire notches;
		a wire harness comprising one or more wires, wherein each of the one or more 	wires of the wire harness are positioned within the one or more wire notches of the one or more washers; 
a return shield element disposed around the one or more wires located within the one or more wire notches of the one or more washers, wherein the return shield element is configured to compress the one or more wires of the wire harness between the one or more washers and the return shield element so as to reduce strain experienced by the wires;
	a probe assembly, wherein the probe assembly is inserted within the hollow interior of the bobbin tube and communicably coupled with the one or more wires of the wire harness; and
	a housing disposed around the sensor wire retention device and probe assembly inserted therein.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 20, the closest related prior art is Hewitt et al. US 4,808,958 which teaches a sensor wire assembly device, a method for assembling a sensor wire assembly device, and a sensor assembly comprising a bobbin tube, wherein the bobbin tube defines a hollow interior configured to receive a probe assembly inserted therein; one or more coil elements wrapped around at least a portion of the bobbin tube; one or more washers attached around the bobbin tube, a wire harness comprising one or more wires, and configured to be communicably coupled with the probe assembly inserted in the bobbin tube; and a return shield element disposed around the one or more wires. 
Hewitt fails to teach wherein each of the one or more washers defines one or more wire notches; wherein each of the one or more wires of the wire harness are positioned within the one or more wire notches of the one or more washers; and a return shield element disposed around the one or more wires located within the one or more wire notches of the one or more washers, wherein the return shield element is configured to compress the one or more wires of the wire harness between the one or more washers and the return shield element so as to reduce strain experienced by the wires, in combination with all other limitations of claims 1, 11, and 20, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868